Title: Ralph Izard to the Commissioners, 12 January 1779
From: Izard, Ralph
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Paris 12th. Jany. 1779
     
     I had the honor of writing to you, on the 2d. instant informing you that the credit which I had received from the Commissioners was exhausted, and that I shoud be obligd to you if you woud let me know whether it was most agreable to you to renew it, or that I shoud draw on you for what money I might have occasion for. As this matter appeard to require no great deliberation, I expected to have been favord with an immediate Answer. I find myself in arrear with the Banker to the amount of 2 or 3000 Livres and think it proper that the Account shoud be settled. I have therefore drawn on you for 500 Louis dores payable to his order, and you will be pleasd either to accept it immediately or inform me that you will not do it, that there may be no time lost in laying the matter before Congress. I have the honor to be Gentlemen yr. most Obedt. Hbl. Servt.
     
      Signd. Ra. Izard
     
    